DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Application filed on July 15, 2019 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 03, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,356,195. Although the claims at claims 1-20 of the present application are being anticipated by claims 1-23 of US Patent No. 10,356,195.

Application No. 16/511,317
US Patent No. 10,356,195
1. (Currently Amended) A computer implemented method, comprising: determining, by a the server configured to provide distribution of a plurality of different media types, a compatibility of an individual remote electronic device with the different media types according to which of the different media types the individual remote electronic device is configured to execute; identifying, by the server, media types that are compatible with the individual remote electronic device; determining, by the server, an additional media type that is provided by the server for distribution, wherein the additional media type is not compatible with the individual remote electronic device; and upgrading, by the server, the 

2. (Currently Amended) The computer implemented method according to claim 1, further comprising: providing one or more representations of media content to the individual remote electronic device following the upgrading; tracking usage of the media content; and registering the media content.

3. (Currently Amended) The computer implemented method according to claim 1, further comprising: providing one or more representations of the media content to the individual remote electronic 

4, (Currently Amended) The computer implemented method according to claim 1, wherein determining the compatibility of the individual remote particular electronic device comprises comparing a listing of compatible media types of one or more digital music players, cellular phones, computers, video players, or televisions with the different media types.

5. (Currently Amended) The computer implemented method according to claim 1, further comprising: receiving, from the 
wherein receiving the user request includes receiving a request for the media content that comprises music, ring tones, movies, live programs, software applications, radio programs, or other textual, graphical, audio, video, or audiovisual content.

6. (Currently Amended) The computer implemented method according to claim 1, further comprising: receiving, from the individual remote electronic device, a user request for distribution of the media content to the individual remote electronic device; wherein receiving the user request comprises monitoring a signal for an indication of the media content.



8. (Currently Amended) The computer implemented method according to claim 7, wherein delivering the one or more representations of compatible media content to a third party storage device further comprises delivering the one or more representations of compatible media content from a password protected website.

9. (Currently Amended) The computer implemented method according to claim 1, wherein the different media types are provided by different content distributors, and wherein the computer implemented method further comprises instituting a billing arrangement with a content 

10. (Currently Amended) The computer implemented method of claim 1, further comprising: providing, by the server, data corresponding to compatible media content to the remote individual electronic device in response to identifying the compatible media types, the providing to enable the individual remote electronic device to display a user interface to enable user selection of the compatible media content.

11. (New) A memory device having instructions stored thereon that, in response to execution by a processing device, cause the processing device to perform operations comprising:



12. (New) The memory device of claim 11, wherein the operations further comprise: providing one or more representations of media content to the individual remote electronic device following the upgrading; tracking usage of the media content; and registering the media content.

13. (New) The memory device of claim 11, wherein the operations further comprise: providing one or more representations of the media content to the individual remote electronic device following the upgrading; wherein providing the one or more representations of the media content comprises delivering the one or more representations of the media content via any one of a high speed digital cable line, a direct satellite 

14. (New) The memory device of claim 11, wherein determining the compatibility of the individual remote electronic device comprises comparing a listing of compatible media types of one or more digital music players, cellular phones, computers, video players, or televisions with the different media types.

15. (New) The memory device of claim 11, wherein the operations further comprise: receiving, from the individual remote electronic device, a user request for distribution of the media content to the individual remote electronic device; wherein receiving the user request includes receiving a request for the media content that comprises music, ring tones, movies, live programs, software 

16. (New) The memory device of claim 11, wherein the operations further comprise: receiving, from the individual remote electronic device, a user request for distribution of the media content to the individual remote electronic device; wherein receiving the user request comprises monitoring a signal for an indication of the media content.

17. (New) The memory device of claim 11, wherein the operations further comprise: delivering one or more representations of media content to a third party storage device.

18. (New) The memory device of claim 17, wherein delivering the one or more representations of compatible media 

19. (New) The memory device of claim 11, wherein the different media types are provided by different content distributors, and wherein the computer implemented method further comprises instituting a billing arrangement with a content distributor that provides the media content, wherein upon completion of the billing arrangement, the media content is provided by the content distributor.

20. (New) The memory device of claim 11, wherein the operations further comprise: providing, by the server, data corresponding to compatible media content to the remote individual electronic device in response to identifying the 


    2. The computer implemented method according to claim 1, further comprising: tracking usage of the additional media content; and registering the additional media content. 
    3. The computer implemented method according to claim 1, wherein transmitting the additional media content comprises delivering the additional media content via any one of a high speed digital cable line, a direct satellite connection, a third party satellite connection service, or a global computer network communication. 
    4. The computer implemented method according to claim 1, wherein determining 
    5. The computer implemented method according to claim 1, wherein receiving the user request includes receiving a request for the additional media content that comprises music, ring tones, movies, live programs, software applications, radio programs, or other textual, graphical, audio, video, or audiovisual content. 
    6. The computer implemented method according to claim 1, wherein receiving the user request comprises monitoring a signal for an indication of the additional media content. 
    7. A computer system, comprising: a storage element containing different media types; and a processing device 
    8. The computer system according to claim 7, wherein the different media types residing on the storage element comprise music, movies, and software applications. 
    9. A memory device having instructions stored thereon that, in response to 
    10. The computer implemented method according to claim 1, wherein transmitting the additional media content comprises transmitting the additional media content to a third party storage device. 
    11. The computer implemented method according to claim 10, wherein 
    12. The computer implemented method according to claim 1, wherein the different media types are provided by different content distributors, and wherein the computer implemented method further comprises instituting a billing arrangement with a content distributor that provides the additional media content, wherein upon completion of the billing arrangement, the additional media content is transmitted from the content distributor. 
    13. The memory device according to claim 9, wherein at least a portion of the different media types is provided by a third party content distributor, and wherein the operations further comprise instituting a billing arrangement with the third party content distributor. 

    15. The memory device according to claim 13, wherein the operations comprising transmitting the additional media content comprise, upon completion of the billing arrangement, requesting the third party content distributor to transmit the additional media content. 
    16. The memory device according to claim 13, wherein the operations further comprise receiving the additional media content from the third party content distributor before the transmitting of the additional media content. 
    17. The memory device according to claim 9, wherein compatibility is further 
    18. The computer implemented method of claim 1, further comprising searching the different media types for recommended media content based on prior user requests for the distribution service of compatible media content. 
    19. The computer system according to claim 7, wherein the additional media content is transmitted via a high speed digital cable line, a direct satellite connection, a third party satellite connection service, or a global computer network communication. 
    20. The computer system of claim 7, wherein the processing device is further configured to register the user request. 

    22. The computer system of claim 7, wherein the processing device is further configured to track the transmission of the available media content among a plurality of electronic devices, wherein the plurality of electronic devices includes the upgraded particular electronic device. 
    23. The computer system of claim 7, wherein the processing device is further configured to: determine a second additional media type, wherein the second additional media type is not compatible with the upgraded particular electronic device; and format the second 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 14, 2022